Citation Nr: 0831051	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
on the basis of permanent incapacity for self-support of the 
veteran's son prior to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960 and from December 1961 to December 1978.  He 
died in January 2005, and the appellant in this case is his 
surviving son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The appellant was born in March 1972.

3.  The evidence of record does not show that appellant 
became permanently incapable of self-support prior to his 
18th birthday.


CONCLUSION OF LAW

The appellant is not entitled to Department of Veterans 
Affairs (VA) benefits on the basis of permanent incapacity 
for self-support prior to attaining 18 years of age.
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.315, 3.356 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
May 2005, prior to the initial decision on the claim in 
August 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claim.  Specifically, the 
May 2005 letter indicated that evidence was needed 
establishing that the appellant was disabled and at what age 
the disability occurred.  It was noted that evidence 
considered in determining permanent incapacity for self 
support included marital status; a statement from a physician 
discussing the disability, diagnosis, prognosis, and date of 
onset; whether he had ever been in an institution and his 
condition at entrance and discharge; school attendance; 
employment status; and, lay statements describing his 
condition in detail.  Additionally, the February 2006 
statement of the case (SOC) and the February 2007 
supplemental statement of the case (SSOC) notified the 
appellant of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the May 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
was requesting all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2005 letter notified the appellant that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  The letter also informed the appellant 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.                                                                                                                                                                                                                                                                                                                                                   

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the February 2007 SSOC explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  The 
appellant's records from the Social Security Administration 
were also obtained and associated with the claims file.

The Board does acknowledge that the appellant has not been 
afforded a VA examination in connection with his claim.  
However, a VA examination is unnecessary to decide the claim 
for VA benefits on the basis of permanent incapacity for 
self-support prior to attaining 18 years of age because such 
an examination would not provide any more information than is 
already associated with the claims file.  In this regard, the 
Board notes that appellant is currently 36 years old, and a 
current examination would not be relevant to the issue of 
whether he was incapable of self-support at the age of 18.  
As for a medical opinion, there is no evidence indicating 
that the appellant was helpless on or before the age of 18.  
As such, there is no basis for a medical opinion.  Therefore, 
the appellant's claim does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(2007).   

VA has further assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the appellant's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Law and Analysis

A surviving child of a qualifying veteran may be entitled to 
dependency and indemnity compensation (DIC), to include death 
pension benefits. 38 U.S.C.A. § 1542 (West 2002).  In order 
to be eligible for these benefits, a claimant must establish 
that he or she is a "child" as defined by law and 
regulations. Id.

Except as provided, the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution. 38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.315. 

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his own 
support is prima facie evidence that he or she is 
not incapable of self-support.  Incapacity for 
self-support will not be considered to exist when 
the child by his own efforts is provided with 
sufficient income for his or her reasonable 
support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so 
held at a later date even though there may have 
been a short intervening period or periods when 
his or her condition was such that he or she was 
employed, provided the cause of incapacity is the 
same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major 
factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self-support otherwise 
established.

(3) It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending on 
the educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases 
where the extent and nature of disability raises 
some doubt as to whether they would render the 
average person incapable of self-support, factors 
other than employment are for consideration.  In 
such cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would preclude 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the 
delimiting age or thereafter should not be 
considered as a major factor in the determination 
to be made, unless it is shown that it was due to 
physical or mental defect and not to mere 
disinclination to work or indulgence of relatives 
or friends.

(4) The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services. 38 C.F.R. § 3.356.

In making this determination, the focus must be on the 
child's status at the time of his or her 18th birthday. 
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to VA benefits on the basis of 
permanent incapacity for self-support prior to attaining 18 
years of age.
The appellant, the veteran's son, was born in March 1972, and 
thus, reached the age of 18 years in March 1990.  However, 
there is no medical evidence showing that veteran became 
incapable of self-support prior to becoming 18 years old.

Private medical records show that the appellant began 
receiving outpatient treatment in 1980 and was hospitalized 
in April 1981 following continuing difficulties at school, at 
home, and in the neighborhood.  His diagnoses were listed as 
atypical borderline childhood psychosis and attention deficit 
disorder without hyperactivity.  He was discharged after 18 
days and placed into a program at a school.  It was 
recommended that he continue regular outpatient individual 
and family psychotherapy.  Private medical records dated in 
March 1982 also indicate that the appellant was seen for an 
evaluation at that time.  The psychologist thought he would 
need continued inpatient care, but stated that he should 
continue outpatient therapy indefinitely following his 
discharge.  

SSA records also document the appellant as having been 
diagnosed with schizophrenia.  The appellant has reported 
different dates of onset ranging from 1976 to 1988, yet SSA 
determinations indicate that the veteran became disabled 
sometime between 1993 and 2004.  These SSA records do 
document him as having been hospitalized at a treatment 
center around the age of nine or ten where he reportedly 
spent three years receiving treatment for borderline 
psychosis.  Nevertheless, the appellant graduated from high 
school and did earn some college credits.  In fact, after 
turning 18 years old, the appellant even secured and 
maintained employment.  In addition, one of the examining SSA 
physicians stated that the appellant was capable of 
sustaining unskilled work, and another examining SSA 
physician found that he should be capable of handling low 
stress, routine work.  Applicable regulations provide that 
the fact that a claimant is earning his own support is prima 
facie evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his or her reasonable support. 38 C.F.R. 
§ 3.356(b) (1).

The fact remains that there is no medical evidence 
demonstrating that the appellant was incapable of self-
support prior to turning 18 years of age.  Although the 
record suggests that the appellant had some psychological 
issues prior to attaining the age of 18 years, there is no 
clinical evidence establishing that he was incapable of self- 
support prior to that time.  Therefore, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for VA benefits on the basis of permanent incapacity 
for self-support prior to attaining 18 years of age.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that VA benefits 
on the basis of permanent incapacity for self-support prior 
to attaining 18 years of age are not warranted.


ORDER

Entitlement to VA benefits on the basis of the permanent 
incapacity for self-support of the veteran's son prior to 
attaining the age of 18 years is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


